DETAILED ACTION
Claims 1-3, 7-9, 19-20, 23-24, 26-30, 36-37, 40-43, 45-49 and 53 are pending.
Claims 4-6, 10-18, 21-22, 25, 31-35, 38-39, 44, 50-52 and 54-56 were canceled in the amendment filed 03/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species. The species are the different possible substituents in combination with each other.
Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully-disclosed and unambiguous species of the invention by providing paragraph numbers corresponding to the elected species.1
Second, Applicant should identify all components present in the single, elected composition as supported by the Specification. Identification of the components should be done by providing: 
a particular STING-dependent cytokine (claims 8-9);
one set of six CDR SEQ ID Nos (claim 26) and the corresponding VH AND VL SEQ ID NOs (claim 27) and the corresponding heavy and light chain domain SEQ ID NOs (claim 28
a particular molecular structure representing D (claim 36);
a particular molecular structure representing L (claim 41);
a particular molecular structure representing the immunoconjugate itself (claims 42 and 43);
a particular ‘additional therapeutic agent’ (claim 47), wherein if the agent is selected to be a co-inhibitory molecule, for example, then PD-1, PD-L1, LAG-3 or TIM-3 is further specified (claim 48); and
a particular cancer (claim 53).
Third, Applicant should positively identify all claims that read upon the single, elected species.
It is believed that in specifying a particular immunoconjugate (step v. above), selections for Ab, L and D will also be made. The species are independent or distinct because they have different amino acid sequences and different structures, and thus have a materially different designs. The species are not obvious variants of each other based on the current record. It is further noted that the identified species can vary greatly in amino acid sequence and therefore have different chemical and physical properties. A search for one species will not necessarily provide art for other species.
A telephone call requesting an oral election was not made regarding this restriction due to the complexity of the species election required.
Thus, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-3, 7-9, 19-20, 23-24, 26-30, 36-37 and 40-43 are generic. There is a search and examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) the examiner’s search of patent and non-patent literature databases involves searching no less than six (6) different sources, and the search would need to encompass art for difference antibody-drug conjugates. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions;

(c) the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The prior art applicable to one species would not necessarily be applicable to another species. The species are also likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday - Friday, 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 272-5758. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/GINA F NELLESEN/Examiner, Art Unit 1647         

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4111                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 809.02(a), indicating that “[t]he species are preferably identified as the species of … examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species.”